Title: Benjamin Harrison to Virginia Delegates, 27 April 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virginia Council Chamber Apl 27th. 1782

By some queries that have been presented to the Attorney General there is reason to apprehend that the people who inhabit the lands that were in dispute with the State of Pennsylvania are likely to suffer, not only in the property of their lands but by a reversal of the decrees of the Courts whilst they were look’d on as subjects of this State and are also under prosecution for acts done by them under its laws. The Executive beg the favor of you to enquire into these matters, and to give them such information as you can obtain, and also an account of all the proceedings of the Pennsylvania Assembly that relate to the Inhabitants of that country. I am with respect &c
